Name: Commission Regulation (EEC) No 2970/91 of 9 October 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/26 Official Journal of the European Communities 10 . 10. 91 COMMISSION REGULATION (EEC) No 2970/91 of 9 October 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,. Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2931 /91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 10 October 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 10 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( «) OJ No 172, 30 . 9 . 1966, p. 3025/66. 2) OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 279, 7. 10 . 1991 , p. 43 . 0 OJ No L 167, 25. 7. 1972, p. 9 . fÃ ³ OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 169, 29. 6. 1991 , p. 16. ') OJ No L 278, 5. 10 . 1991 , p. 15 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 10. 10 . 91 Official Journal of the European Communities No L 282/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 (') 1st period 110 2nd period 12 (') 3rd period U1) 4th period 2 (') 5th period 3 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 17,612 24,582 17,612 17,810 24,780 17,810 17,838 24,808 17,838 18,006 24,976 18,006 16,624 23,594 16,624 16,902 23,872 16,902 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 41,46 46,72 855,17 139,06 158,15 15,477 13,905 31 023 4 329,42 2 692,81 5 207,06 41,93 47,24 864,79 140,62 159,93 15,651 14,063 31 371 4 361,37 2 722,78 5 248,62 41,99 47,32 866,15 140,84 160,18 15,676 14,083 31 421 4 326,13 2 727,53 5 252,39 42,39 47,76 874,30 142,17 161,69 15,823 14,217 31 717 4326,33 2 750,95 5 276,98 39,14 44,10 807,20 131,26 149,28 14,609 13,106 29 282 3 955,06 2 546,26 4 995,99 39,79 44,83 820,70 133,45 151,78 14,853 13,327 29 707 3 905,00 2 576,25 5 020,84 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current ioo 1st period 110 2nd period 12 0 3rd period l (') 4th period 2 0 5th period 3 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 18,862 25,832 18,862 19,060 26,030 19,060 19,088 26,058 19,088 19,256 26,226 19,256 17,874 24,844 17,874 18,152 25,122 18,152 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 44,40 50,03 915,87 148,93 169,38 16,575 14,900 33 224 4 644,57 2 881,35 5 467,90 44,87 50.56 925.48 150.49 171,16 16,749 15.057 33 573 4 676,52 2 911,32 5 509,46 44,94 50,63 926,84 150,71 171,41 16,774 15,078 33 623 4 641,28 2 916,07 5 513,24 45,33 51,08 935,00 152,04 172,92 16,922 15,211 33 918 4 641,48 2 939,48 5 537,82 42,08 47,41 867,90 141,13 160,51 15,707 14,100 31 484 4 270,22 2 734,80 5 256,84 42,73 48,15 881,39 143,32 163,00 15,952 14,322 31 909 4 220,15 2 764,78 5 281,68 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . No L 282/28 Official Journal of the European Communities 10. 10 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current io o 1st period 11 (&gt;) 2nd period 12 (') 3rd period M') 4th period 20 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 25,678 32,864 20,624 25,675 32,867 20,627 26,006 33,198 20,958 26,158 33354 21,114 25,642 32,853 20,613 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) 48,55 54,71 1 001,43 162,84 185,20 18,124 16,275 36 328 5 060,33 6 952,66 48,56 54,71 1 001,57 162,86 185,23 18,127 16,275 36 333 5 036,52 6 954,87 49,34 55,59 1017,64 165,48 188,20 18,417 16,539 36 916 5 069,73 7 019,73 49,71 56,01 1 025,22 166,71 189,60 18,554 16,662 37191 5 055,76 7039,71 48,53 54,68 1 000,89 162,75 185,10 18,114 16,258 36 309 4 918,35 6 938,76 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 3 918,05 3 985,76 3 918,30 3 986,91 3 968,12 4 036,73 3 988,88 4 058,04 3 912,84 3 984,31 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,047920 2,307110 42,209400 6J75880 7,898320 0,766167 0,702903 1 530,43 228,20400 176,09300 129,54800 2,046750 2,305810 42,181600 6,972680 7,896690 0,765707 0,703256 1 532,07 230,41800 176,65500 129,85600 2,045740 2,304750 42,158300 6,970000 7,895120 0,765377 0,703384 1 533,73 232,84300 177,16700 130,11200 2,044950 2,303360 42,139900 6,967390 7,892950 0,765339 0,703347 1 535,60 235,30800 177,81000 130,31500 2,044950 2,303360 42,139900 6,967390 7,892950 0,765339 0,703347 1 535,60 235,30800 177,81000 130,31500 2,042420 2,300790 42,083300 6,959890 7,889830 0,763853 0,703188 1 541,43 241,82500 179,56700 1 30,92300